MURPHY, Judge,
dissenting.
Although I agree with much in the majority opinion, I would affirm the circuit court and assess all costs—including the cost of appointed counsel—against Mr. North. The majority fails to see how a restriction on overnight visitation would abate the prohibited conduct because Mr. North could expose the children to homosexual displays of affection during daylight hours on Saturdays and Sundays. The chancellor obviously concluded that Mr. North would be less likely to engage in the prohibited conduct during those hours. That conclusion is not untenable. The fact that Mr. North could break his promise during the day does not require that he be given the opportunity to do so at night.
The majority found no fault with the chancellor’s credibility determination. That determination is more than sufficient to *30support the conclusion that Mr. North’s visitation should be supervised at all times. It is true that the overnight visitation restriction cannot achieve the objective asserted for it by the circuit court. A restriction is reasonable, however, as long as it furthers a proper objective. This one does.
It is now virtually certain that, on remand, Mr. North will either be denied unsupervised visitation of any duration or be granted unsupervised overnight visitation. We should not make it more difficult for the chancellor to arrive at a middle ground. On the findings of fact made in this case, the chancellor did not abuse her discretion by denying Mr. North’s request for overnight visitation.